Citation Nr: 1528533	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  12-05 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and an anxiety disorder.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Nancy Lavranchuk, Agent


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1975 to September 1984. 

These matters come before the Board of Veterans' Appeals (Board) from June 2011 and July 2012 rating decisions of the Department of Veteran Affairs (VA), Regional Office (RO) in Columbia, South Carolina.


FINDINGS OF FACT

1. The Veteran does not have competent diagnosis of a mental disorder.  

2. The competent evidence of record is against a finding that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment.


CONCLUSION OF LAW

1. The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).

2. The criteria for the award of TDIU benefits have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in December 2011.

The claims file includes service treatment records (STRs), medical records, and statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

A VA examination was obtained in February 2011 which provided an opinion as to the TDIU claim. The Board finds that examination is adequate as the report includes a clinical examination, and the Veteran's reported symptoms. The report provides findings relevant to the TDIU claim. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Veteran has not been provided an examination as to the claimed psychiatric disorder; however, none is required.  There is no evidence of treatment or complaints in service and no competent evidence of a current diagnosis.  Thus, a medical opinion is not needed to decide the claim.  38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to this claim. Essentially, all available evidence that could substantiate this claim has been obtained.

Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Service treatment records are silent for any complaints, findings or treatment for a psychiatric disorder.  The report of a medical examination at separation included a normal psychiatric evaluation.  No pertinent defects or diagnoses were noted.  

An essential element of the Veteran's claim for service connection for an acquired psychiatric disorder is competent evidence diagnosing the disorder. [Parenthetically, the Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V). Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V. The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.] 

Here, the record does not support a medical diagnosis of any mental disorder in conformity with the DSM-IV. Rather, the claims folder reflects that the Veteran does not have a mental disorder. Numerous depression and PTSD screenings reflect a negative diagnosis. (See November 2014, February 2014, and August 2013 VA depression screening and March 2012 VA PTSD screening). The Board acknowledges that the Veteran has been prescribed medication for symptoms associated with depression and anxiety; however, a formal diagnosis in conformity with the DSM-IV is not of record.

Furthermore, the Board has taken in consideration the Veteran's statements claiming PTSD. Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f). See Cohen v. Brown, 10 Vet. App. 128 (1997). As mentioned above, the claims folder does not reflect a medical diagnosis of PTSD. Thus, further discussion in regard to claimed in-service stressors and a medical link between an in-service stressor and current symptomology is not necessary.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., feeling depressed). To this extent, the Board finds that the Veteran is competent to report that he experiences symptoms of depression or anxiety at times; however, he has not been shown to be competent to provide a diagnosis of a mental disorder for VA purposes, as that is based on specific clinical findings. The Board finds that the clinical evidence of record is more probative than the Veteran's lay statements.

Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of mental disorders for VA purposes. The Board finds that such etiology and clinical findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As explained above, the Veteran must have a disability at the time of the claim. Based on the given facts, the preponderance of the evidence is against a finding that the Veteran currently has an acquired psychiatric disorder for VA purposes. Thus, service connection for such cannot be granted. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person. 38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a). The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16(b).

The Veteran's only service connected disability is hypertension with renal insufficiency, evaluated as 60 percent disabling. Thus, the Veteran has met the scheduler criteria.

On his January 2011 application for TDIU, the Veteran reported that he had a high school education.  He detailed his employment history since 2003, noting jobs as a truck driver, fork lift operator and dishwasher.  

The issue in this case is whether the Veteran's service-connected disability alone is of sufficient severity to produce unemployment. See Hatlestad, 5 Vet. App. at 529. Despite the contentions of the Veteran, the evidence of record does not support a finding that the Veteran is incapable of substantial gainful employment due to his service-connected disability.

The Veteran and his representative have variously argued that his claimed psychiatric condition and/or his service-connected disability affect his ability to work.  

A February 2011 VA examination reflects that the Veteran is currently unemployed. Prior to his unemployment, the Veteran worked as a dish washer at a steak house for which he quit. Prior to his work as a dish washer, he quit several other jobs. The examination reflects that the Veteran quit past jobs due to insubordination, anger, arguments with co-workers, and trouble dealing with others. The Veteran reported feeling that at times he thinks others are against him. The examination further reflects that the Veteran's service-connected hypertension has been well controlled. The Veteran reported that while his blood pressure goes up when he gets excited, it has not caused any impairment in his work. The Veteran continued to report that while he has fallen asleep at times due to his medication, his main reason for being unemployed is due to his anger. Furthermore, the Veteran reported that he has tried looking for work, but due to his anger issues no company will hire him. The February 2011 examiner opined that the Veteran's hypertension, kidney disease, and nephrosclerosis do not render him unable to secure and maintain substantially gainful employment. 

Records received from the Social Security Administration (SSA) include a determination that the Veteran did not have limitations which would affect his ability to work. The SSA considered the Veteran's service-connected disability and his self-reported mental condition. While the SSA determination is not binding, the Board finds the determination persuasive in nature.

Based on the above, the Board finds that the Veteran's service connected disability does not prevent him from maintaining substantially gainful employment.  The record reflects the Veteran's service connected disability alone does not prevent him from employment. Rather, the record reflects that the Veteran's anger and insubordination, neither of which is service connected, has contributed to the Veteran being unemployed in the past. (See February 2011 medical examination). 

While the Board may consider all relevant evidence of record, including medical opinions, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the Veteran is rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of the service-connected hypertension with renal insufficiency.  At the February 2011 VA examination, he reported he left his last employment in September 2009 because of insubordination.  He also reported that he has not been hired since because of his "anger issues."  He has reported four years of high school and no college education or vocational training.  The Veteran's work history, and his own report at the February 2011 VA examination, shows that he left the workforce due to non-service-related issues, not related to the service-connected hypertension with renal insufficiency.  

The Board has also considered the Veteran's statements that his service-connected disability affect his ability to work, but finds the VA examiner's assessment of the functional impairment related to the service-connected disability more probative.  

The preponderance of the evidence is against the Veteran's contention that his service-connected disability is of such severity as to preclude his participation in substantially gainful employment. The Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and an anxiety disorder is denied.

Entitlement to TDIU is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


